       Case 4:19-cv-01873-MWB Document 24 Filed 05/18/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELBOW ENERGY, LLC,                                  No. 4:19-CV-01873

             Plaintiff,                             (Judge Brann)

       v.

EQUINOR USA ONSHORE
PROPERTIES, INC.,

             Defendant.

                                     ORDER

      AND NOW, this 18th day of May 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that Plaintiff Elbow Energy,

LLC’s Motion to Compel Answers to Interrogatories and Production of Documents

(Doc. 16) is GRANTED with respect to Interrogatories 5–8 and Requests for

Production 2, 3, and 7. It is DENIED in all other respects.


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
